UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7193


EDWARD LEBRON BRAGG,

                Petitioner – Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia     Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00161-RAJ-LRL)


Submitted:   November 1, 2013             Decided:   November 14, 2013


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Lebron Bragg, Appellant Pro Se.     John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward      Lebron    Bragg      seeks       to    appeal         the    district

court’s    order     accepting      the      recommendation           of    the       magistrate

judge    and     denying       relief   on     his       28   U.S.C.        §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing          of    the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Bragg has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny Bragg’s motion for appointment of counsel

and dismiss the appeal.             We dispense with oral argument because

                                              2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3